Citation Nr: 1036826	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for a left shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The issue of entitlement to service connection for a right 
shoulder disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue and it is referred to the AOJ 
for appropriate action.  

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).
  
The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2010; the hearing 
transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran's left shoulder disability is not shown to be 
etiologically related to active service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a December 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  A March 2006 letter provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date prior to the 
initial adjudication of the Veteran's claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, and a Board hearing transcript have been associated with 
the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran has not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, service treatment 
records do not reflect a left shoulder injury in service and 
there is no indication that the Veteran's current left shoulder 
disability is related to service.  Instead, service treatment 
records show that the Veteran injured his right shoulder in 
service.   Absent evidence that indicates that the Veteran has a 
current left shoulder disability related to symptoms in service, 
the Board finds that a VA examination is not necessary for 
disposition of the claim.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has filed a claim for service connection for a left 
shoulder disability.  Service treatment records show that the 
Veteran was seen on multiple occasions in service for recurrent 
right shoulder dislocations.  These included clinical treatment 
records and orthopedic consultations.  The Veteran was put on 
profile due to his right shoulder dislocation.  Service treatment 
records clearly identified a right shoulder dislocation.  In 
January 1970, a history of a recurrent shoulder dislocation was 
also noted at the time of the Veteran's separation although an 
"EPTS" (existed prior to service) notation was also provided.  
However, the Board does note that the Veteran's September 1968 
induction examination does not include any notation regarding 
pathology of either shoulder; further; service treatment records 
dated in October 1969 and thereafter, clearly include a notation 
of a one year history of such symptoms, which would be after the 
Veteran's entrance into service.  These records show no injuries 
referable to the left shoulder.  

VA treatment records dated in February 2006 indicate that the 
Veteran has a current bilateral rotator cuff strain.  

In his notice of disagreement, the Veteran reported that he 
injured his left shoulder in service while loading missiles.  He 
reported that he received medical attention in service for this 
injury.  The Veteran indicated that his injury had increased in 
severity, and reported treatment for chronic left shoulder pain.  

During the Veteran's April 2010 Board hearing, he described his 
in-service injury in depth, indicating that he had dislocated his 
left shoulder while loading missiles in service.  He reported 
that he was treated at a hospital on the base.  He reported that 
he had to wear a sling for two months and was put on profile.  
The Veteran indicated that he dislocated the same shoulder on a 
second occasion in service while playing baseball.  He reported 
that he continued to have problems with the left shoulder until 
the time of his discharge. 

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Although the Veteran is competent to identify an injury which 
incurred in service, and he is competent to identify treatment 
for such an injury; the Board finds in this case that the 
Veteran's testimony lacks credibility.  The Veteran has clearly 
and consistently reported that he sustained a left shoulder 
injury in service, characterized by at least two dislocations of 
the left shoulder.  He indicated that he was treated for the left 
shoulder in service and that he was put on profile for the left 
shoulder.  However, service treatment records contain multiple 
documents, including several clinical records, orthopedic 
examinations, and a separation examination report which all show 
that the Veteran's recurrent dislocations involved his right 
shoulder.  There were no injuries to the left shoulder shown by 
service treatment records.  In light of the objective evidence 
showing that the Veteran injured his right shoulder in service, 
and not the left, the Board finds that the Veteran's reports are 
of little probative value in this case. 

The Veteran did not sustain a left shoulder injury in service, 
and there is no medical evidence which indicates that his current 
left rotator cuff strain is etiologically related to active 
service.  As such, the Board finds that service connection for a 
left shoulder injury is not warranted.

C.  Conclusion

Although the record indicates that the Veteran has a currently 
diagnosed left shoulder disability, the record provides no 
competent evidence that the disability was incurred or aggravated 
in service and no nexus has been established between the 
Veteran's left shoulder disability and his military service.  
Therefore, the Board concludes the preponderance of the evidence 
is against finding that the Veteran has a left shoulder 
disability etiologically related to active service.  The appeal 
is accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


